Case: 19-40381       Document: 00515700635            Page: 1      Date Filed: 01/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       January 8, 2021
                                     No. 19-40381                       Lyle W. Cayce
                                   Summary Calendar                          Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Jesus Ramirez, Jr., also known as Justin Ramos,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 2:18-CR-923-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Jesus Ramirez, Jr., pleaded guilty of sexual exploitation of a child, in
   violation of 18 U.S.C. § 2251(a) and (e), and was sentenced to 280 months of
   imprisonment and a lifetime term of supervised release. The district court
   imposed a special condition of supervised release that “[t]he defendant shall


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 19-40381      Document: 00515700635           Page: 2   Date Filed: 01/08/2021




                                     No. 19-40381


   not subscribe to any computer online service, nor shall the defendant access
   any Internet service, including access via a cellular device, during the length
   of his/her supervision, unless approved in advance in writing by the United
   States Probation Officer.”
          For the first time on appeal, Ramirez challenges the special condition
   as unreasonably restrictive inasmuch as it requires him to obtain permission
   before each attempt to use the Internet for routine tasks, urging that such
   condition is a greater deprivation of liberty than necessary to protect the pub-
   lic or deter him from future crimes. The government concedes the error.
          Ramirez’s newly raised challenge is reviewed for plain error. See
   United States v. Diggles, 957 F.3d 551, 563 (5th Cir. 2020) (en banc), cert.
   denied, 2020 U.S. LEXIS 5452 (U.S. Nov. 9, 2020). To demonstrate plain
   error, Ramirez must show (1) a forfeited error (2) that is clear and obvious,
   and (3) that affects his substantial rights. See Puckett v. United States,
   556 U.S. 129, 135 (2009). If he makes such a showing, this court has the dis-
   cretion to correct the error “only if the error seriously affects the fairness,
   integrity or public reputation of judicial proceedings.” Id. (internal quotation
   marks, brackets, and citation omitted).
          Because the special condition banning Internet access constitutes
   a lifetime ban and because it is not clear whether the condition as written
   would require separate, pre-use approval by Ramirez’s probation officer each
   time Ramirez sought to access the Internet rather than for categories of use,
   the condition as written, under its most austere interpretation, amounts to
   clear or obvious error affecting Ramirez’s substantial rights. See United
   States v. Sealed Juvenile, 781 F.3d 747, 756−57 (5th Cir. 2015). Consequently,
   we exercise our discretion to correct the error. See id. We therefore
   AFFIRM the special condition subject to the interpretation that approval is
   not required for each instance of computer usage and Internet access. See id.




                                          2
Case: 19-40381     Document: 00515700635          Page: 3   Date Filed: 01/08/2021




                                   No. 19-40381


          Ramirez contends that the judgment contains a clerical error requiring
   remand for correction per Federal Rule of Criminal Procedure 36. We agree.
   Although the written judgment cites the correct statute of conviction, it
   incorrectly describes the “Nature of Offense” as “Solicitation of a Minor”
   instead of “Sexual Exploitation of a Child.”        The case is therefore
   REMANDED for the limited purpose of correcting the clerical error in the
   judgment. See United States v. Sapp, 439 F.2d 817, 821 (5th Cir. 1971).




                                         3